DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1 and 3-19 are currently pending. Claims 1, 5, and 9-11 have been amended. Claim 15 has been cancelled. Claims 16-19 have been added. The drawings, specification, and claims have been amended to overcome the objections and/or 35 U.S.C. 112(b) rejections set forth in the Non-Final Office Action mailed on 20 July 2021.
Claim Objections
Claims 1, 9, 10, and 16-18 are objected to because of the following informalities:
“Conducting” in line 25 of claim 1 should read “conducting”
Claims 9 and 10 recite “the orifices” in line 4 of claim 9 and line 4 of claim 10 and should be amended to read “the plurality of orifices.”
“devise” in line 2 of claim 16 should read  “device”
“of reduced” in line 3 of claims 17 and 18 should read “of the reduced”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1, 9, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 3-8, 11-14 and 16-19 are further rejected due to their dependency to either claims 1, 9, or 10. Claims 1, 9, and 10 recite “wherein the absorption area is not applied in the central area.” However, the disclosure does not teach this. [0049] of the PGPUB mentions that absorption surface or absorption area 101 is part of central area 102. Furthermore, Figs. 2a-2c show that absorption area 101 is applied to the central area 102. For examination purposes, this limitation will be interpreted as best understood.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 3-8, 11-14 and 16-19 are further rejected due to their dependency to either claims 1, 9, or 10.
The term “about” in claims 1, 9, and 10 is a relative term which renders the claim indefinite. The term “minor” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope It is unclear what “about” encompasses. The claims merely recite “about 2 milliliters and 3 milliliters.” “About” could be interpreted as “+/- 5%.” Clarification is requested. Further, the Examiner notes MPEP2173.05(b).III where “at least about,” which the recitation “about 2 mL to 3 mL” is equivalent to “at least about 2 mL…”, is considered indefinite when nothing in the prosecution history or disclosure to indicate what would be covered by the term “about”.  The Examiner notes that the term “about” is not used in conjuncture with “2 mL to 3 mL” in the specification.
The term “minor” in claims 1, 9, and 10 is a relative term which renders the claim indefinite. The term “minor” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what “minor” encompasses. The claims merely recite “wherein the orifices are a minor portion of the central area,” which may be interpreted that the orifices may be as large as 49% of the central area since 49% of the central area may be interpreted as “a minor portion.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9-11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Beck et al. ‘093 (US Pub No. 2006/0253093 – previously cited).
Regarding claim 1, Beck et al. ‘093 teaches a method for collecting urine for analysis, the method comprising:
providing a diagnostic diaper (Figs. 11, 12 diaper 60 and [0219], [0295]) comprising an outer envelope impermeable to urine excreted by an organism (Fig. 12 liquid impervious backsheet 62 and [0231]);
providing an absorption area along most of an inside surface of the envelope (Figs. 3, 11, 12 center section 50 and [0257]);
providing a plurality of orifices through the envelope (Figs. 11, 12 apertures 44 and [0295]-[0296]) with respect to a central area of the diagnostic diaper (Figs. 11, 12 center section 50 and [0295]-[0296]), wherein the central area is adapted to cover a urogenital area of the organism ([0012]; The crotch region is a urogenital area.), wherein the absorption area is not applied in the central area, and wherein the plurality of orifices is a minor portion of the central area (Aperture 44 consists of less than 50% of center section 50, as seen in Figs. 3, 11, 12.) and are sized to allow a biological sample portion of the urine excreted by the organism (Fig. 11 and [0295]; Capillary liquid communication between elements 50 and 30 passes liquid through the aperture. Element 50 is shown in Fig. 11 to be within aperture 44 but not labeled.);
providing a urine accumulation element (Fig. 11 back panel 30, backsheet pocket 45 and [0295]) adapted to receive the biological sample portion of the urine passing through the one or more of the plurality of orifices ([0295]; The backpanel is part of the replaceable core component in liquid communication through the aperture.), wherein the urine accumulation element is removably disposed outside the diagnostic diaper over the plurality of orifices (Figs. 11, 12 element 45; The pocket is positioned over the apertures and the figure shows the top is removable.), and wherein the urine accumulation element comprises a removable fastening element and one or more plies of an absorbent 
separating the urine accumulation element from the diagnostic diaper by entirely removing the removable fastening element from the diagnostic diaper (Fig. 11 shows that backsheet pocket sheet 45 is completely removable.) and removing the one or more plies of the absorbent material from the removable fastening element (Fig. 14 and [0300]; The removal process for element 35 is described.); and
after the step of separating the urine accumulation element from the diagnostic diaper, wetting a urine indicator strip that has one or more indicator reagents thereon by the one or more plies of the absorbent material removed from the removable fastening element of the urine accumulation element ([0348]; Dipstick indicator includes litmus, which is an indicator reagent.); and
conducting a urine analysis by comparing a color of the one or more indicator reagents against a colorimetric scale (One of ordinary skill in the art would understand that litmus paper is compared to a colorimetric scale.).
Beck et al. ‘093 teaches all of the elements of the current invention as mentioned above except for wherein the plurality of orifices are sized to allow a biological sample portion of the urine excreted by the organism between about 2 milliliters and 3 milliliters to pass through the plurality of orifices, and wherein a remaining portion of the urine is absorbed by the absorption area.
However, Applicant fails to disclose a new or unexpected result that would occur through the use of the plurality of orifices sized to allow 2-3 mL of urine to pass through. Thus, it would have been obvious, through routine experimentation, to determine the optimum size of the plurality of orifices to allow 2-3 mL of urine to pass through. One of ordinary skill in the art would readily recognize that adjusting the size of the orifices would have yielded a distinct rate of passage depending on the size of the user of the system. Where the general conditions of a claim are disclosed in the prior art, it is not In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 3, Beck et al. ‘093 wherein the removable fastening element is disposed in the central and an outer area of the diaper, and wherein the step of separating the urine accumulating element from the diagnostic diaper occurs while the diagnostic diaper is fitted to the organism ([0224]; The absorbent core may be withdrawn and replaced without removal of the diaper from the wearer.).
Regarding claim 9, Beck et al. ‘093, as modified above, teaches a diagnostic diaper comprising the recited elements.
Regarding claim 10, Beck et al. ‘093, as modified above, teaches a diagnostic kit comprising the recited elements.
Regarding claim 11, Beck et al. ‘093 teaches an instruction for use of the kit or instructions for accessing a downloadable program on an electronic device, or a combination of both ([0373]; The articles are included with instructions for their use.).
Regarding claim 13, Beck et al. ‘093 teaches wherein the accumulation element further comprises a fastening interface (Fig. 12 chassis pocket 5 and [0296]) that holds the removable fastening element to the one or more plies of the absorbent material, and wherein the step of separating the urine accumulation element from the diagnostic diaper further comprises separating the one or more plies of absorbent material from the fastening interface ([0295]; The core components that are removable and replaceable can be removed from the backsheet pocket via the chassis pocket.).
Regarding claim 14.
Claims 4-8, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Beck et al. ‘093 in view of Jumonville et al. ‘014 (US Pub No. 2008/0274014 – previously cited).
Regarding claim 12, Beck et al. ‘093 teaches all of the elements of the current invention as mentioned above except for determining a chemical parameter by analyzing the indicator strip.
Jumonville et al. ‘014 teaches a urine diagnostic device that includes a reagent strip ([0138]) that is used for chemically testing a sample ([0122]; Reagent can include chemical means.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Beck et al. ‘093 to include determining a chemical parameter as Jumonville et al. ‘014 teaches that this will aid in determining characteristics of urine ([0050]).
Regarding claim 4, Beck et al. ‘093 in view of Jumonville et al. ‘014 teaches all of the elements of the current invention as mentioned above except for providing an analysis device, the analysis device comprising: a test area, an area having one or more colorimetric scales, an area for disposing the urine accumulating element, an area for providing a moisture absorber, and an extrusion area, the extrusion area comprising raised edges.
Jumonville et al. ‘014 teaches a urine diagnostic device comprising a test area (Fig. 1 test area 114 and [0138]), an area having one or more colorimetric scales (Fig. 9 and [0151]; The left most area is a colorimetric scale.), an area for disposing a urine accumulating element (Fig. 9; The right most area shows where the sample pad is placed.), an area for providing a moisture absorber (Fig. 1 and [0147]; The reagent strip has a location area and is a moisture absorber.), and an extrusion area with raised edges (Fig. 5 element 112 and [0140]; The placement site may be recessed.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Beck et al. ‘093 in view of Jumonville et al. ‘014 to include providing an analysis device comprising the recited elements as Jumonville et al. ‘014 teaches 
Regarding claims 5 and 6, Beck et al. ‘093 teaches all of the elements of the current invention as mentioned above except for wherein the step of wetting the urine indicator strip by one or more plies of the absorbent material is maintained for 10 to 120 seconds; and wherein the step of analyzing comprises a time delay of less than 120 seconds following the wetting of the urine indicator strip before the parameter is determined.
Jumonville et al. ‘014 teaches pressing and holding a strip for several seconds should be adequate to produce consistent results ([0146]) and that the test area and be compared to a reference standard after an appropriate period of time ([0150]).
It would have been obvious, through routine experimentation, to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Beck et al. ‘093 to include a specific time range through routine optimization of the device for a particular test. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Regarding claims 7 and 8, Beck et al. ‘093 in view of Jumonville et al. ‘014 teaches all of the elements of the current invention as mentioned above except for wherein the step of determining comprises comparing a color of the one or more indicator reagents with a corresponding color scale; and wherein the step of determining comprises recognizing a color of the one or more indicator reagents by an electronic device equipped with an interface.
Jumonville et al. ‘014 teaches that a user can compare the result of a reagent test with a full interpretation in the package insert, which uses color values, which is advantageous in that the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Beck et al. ’09 in view of Jumonville et al. ‘014 to include comparing a color change test to a color scale as Jumonville et al. ‘014 teaches that it would merely be a combination of known prior art elements in the same field of urine sample collection and analysis to yield the predictable advantage of enabling a device to interpret test results.
Regarding claim 16, Beck et al. ‘093 teaches all of the elements of the current invention as mentioned above except for an analysis device, the analysis device having a test area configured to receive the urine indicator strip and a colorimetric area having colorimetric scales for comparing a color of the one or more indicator reagents with one or more colors of the colorimetric scales.
Jumonville et al. ‘014 teaches a urine diagnostic device comprising a test area (Fig. 1 test area 114 and [0138]) and an area having one or more colorimetric scales (Fig. 9 and [0151]; The left most area is a colorimetric scale.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diagnostic kit of Beck et al. ‘093 to include providing an analysis device comprising the recited elements as Jumonville et al. ‘014 teaches that this will enable collection of liquid specimen without active participation of the specimen donor, the ability to initiate the test at the user’s convenience, and read disposability of the unit after the test is completed with minimal contact with the liquid ([0137]).
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Beck et al. ‘093 in view of D’Acchioli et al. ‘614 (US Pub No. 2003/0050614).
Regarding claims 17-19, Beck et al. ‘093 teaches all of the elements of the current invention as mentioned above except for providing a reduced absorption area over the central area of the inside 
D’Acchioli et al. ‘614 teaches a diaper having a front and a rear portion provided with reduced or free of absorbent means (Fig. 4 and [0028], [0032]). Fig. 4 also includes an absorbent core (Fig. 4 element 58 and [0118]). The front and rear portions are the top layer, as shown in Fig. 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, diagnostic diaper, and kit of Beck et al. ‘093 to include a reduced absorption area as D’Acchioli et al. ‘614 teaches. Doing so would be combining prior art elements according to known methods to yield predictable results.
Response to Arguments
Applicant argues that Beck et al. ‘093 does not teach only a small amount of liquid to pass through and separating urine and feces. Although Examiner agrees with this statement, the claims merely mention that the plurality of orifices need to be sized to allow 2-3 mL of urine to pass through. Applicant’s disclosure does not disclose why this is needed or how this would create an unexpected result. Thus, the size of the plurality of orifices is mere design choice and could be determined through routine experimentation. The claims also do not recite that only urine may pass through. Thus, Applicant’s arguments are not persuasive and the 35 U.S.C. 103 rejection has been maintained.
Applicant argues that Beck et al. ‘093 does not teach “separating the urine accumulation element from the diagnostic diaper by entirely removing the removable fastening element from the diagnostic diaper.” However, Fig. 11 also shows that backsheet pocket sheet 45 is completely removable. Furthermore, Applicant also argues that this modification would have been obvious absent some special or unexpected result. Examiner notes that the absence of the unexpected result is regarding the plurality of orifices sized to allow 2-3 mL of urine to pass through. As such, Applicant’s arguments are not persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Co ‘466 (US Pub No. 2007/0185466 – cited by Applicant) teaches a diaper opening in a diaper that allows to separate feces and urine.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791